DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 08/27/2021. 
Claims 1-15 are pending in this application, with claims 1,9 and 14-15 being independent. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6,8-12,14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US11134492B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-15 of Patent No. US11134492B2 accordingly incorporates all the limitations of the claims 1-15 of instant application.
	
Instant Application 16/101321
Patent No.                 US10555143B2
Claim 1, A user equipment (UE) in a wireless communication system, the UE comprising: a transceiver; and at least one processor operably coupled to the transceiver and configured to: receive, from a base station (BS), configuration information on a set of preamble sequences configured for a beam failure recovery, receive, from the BS, a first set of reference signals (RSs) through a first set of RS resources for detecting a beam failure, receive, from the BS, a second set of RSs through a second set of RS resources for identifying a candidate beam, transmit, to the BS, a preamble sequence for requesting the beam failure recovery through a physical random access channel (PRACH) if the beam failure is detected, wherein the preamble sequence corresponding to the candidate beam is identified from the set of preamble sequences configured for the beam failure recovery, and receive, from the BS, a response of the preamble sequence, 

wherein the response includes an identifier of the identified preamble sequence corresponding to the candidate beam.
Claim 1, A user equipment (UE) in a wireless communication system, the UE comprising: a transceiver; and at least one processor operably coupled to the transceiver and configured to: receive, from a base station (BS), configuration information on a set of preambles configured for a beam failure recovery,
receive, from the BS, a first set of reference signals (RSs) through a first set of RS resources for detecting a beam failure, receive, from the BS, a second set of RSs through a second set of RS resources for identifying a candidate beam, transmit, to the BS, a first signal for requesting the beam failure recovery and informing the candidate beam through a preamble using a physical random access channel (PRACH) if the beam failure is detected, wherein the preamble is identified from the set of preambles configured for the beam failure recovery request, and receive, from the BS, a second signal in response to the first signal,

Claim 6, The UE of claim 1, wherein the second signal includes an identifier of the identified preamble.
Claim 2, The UE of claim 1, wherein the at least one processor is further configured to: identify the first set of RS resources based on quasi co-located (QCL) information related to a control resource set of physical downlink control channel (PDCCH) for the UE or information regarding a configuration of the first set of RS resources.
Claim 2, The UE of claim 1, wherein the at least one processor is further configured to: identify the first set of RS resources based on quasi co-located (QCL) information related to a control resource set of physical downlink control channel (PDCCH) for the UE or information regarding a configuration of the first set of RS resources.
Claim 3, The UE of claim 1, wherein the set of preamble sequences configured for the beam failure recovery is associated with the second set of RS resources for identifying the candidate beam, wherein the preamble sequence is identified from the configuration information on the set of preamble sequences configured for the beam failure recovery according to the candidate beam, and 

wherein the response comprises a downlink control information (DCI) that is scrambled by a cell radio network temporary identifier (C-RNTI) of the UE.
Claim 1, wherein the set of preambles configured for the beam failure recovery is associated with the second set of RS resources for identifying the candidate beam, and wherein the preamble is identified from the configuration information on the set of preambles configured for the
beam failure recovery according to the candidate beam.


Claim 6, The UE of claim 1, 
wherein the second signal comprises a downlink control
information (DCI) that is scrambled by a cell radio
network temporary identifier (C-RNTI) of the UE.
Claim 4, The UE of claim 1, wherein the configuration information on the set of preamble sequences configured for the beam failure recovery is transmitted based on system information or radio resource control (RRC) signaling.
Claim 3, The UE of claim 1, wherein the information on the set of preambles configured for the beam failure recovery is
transmitted based on system information or radio resource control (RRC) signaling.
Claim 5, The UE of claim 1, wherein the at least one processor is further configured to: receive, from the BS, information regarding a RS received power (RSRP) threshold that is used to determine the candidate beam; obtain at least one RSRP measurement by using the second set of RS resources; and identify the candidate beam by determining whether the at least one RSRP measurement is larger than or equal to the RSRP threshold or not.
Claim 4, The UE of claim 1, wherein the at least one processor is further configured to: receive, from the BS, information regarding a RS received 
power (RSRP) threshold that is used to determine the
candidate beam, obtain at least one RSRP measurement by using the second set of RS resources, and identify the candidate beam by determining whether the at
least one RSRP measurement is larger than or equal to
the RSRP threshold.
Claim 6, The UE of claim 1, wherein the at least one processor is further configured to receive, from the BS, information on a window for monitoring the response and information regarding a control resource set (CORESET) for monitoring the response, the CORESET dedicated to the UE for the beam failure recovery.
Claim 5, The UE of claim 1, wherein the at least one processor is further configured to receive, from the BS, information on a window for monitoring the second signal and information regarding a control resource set (CO RESET) for monitoring the second signal, the CO RESET dedicated to the UE for the beam failure recovery.
Claim 8, The UE of claim 1, wherein the at least one processor is further configured to: monitor the response according to quasi co-located parameter associated with the candidate beam.
Claim 7, The UE of claim 1, wherein the at least one processor is further configured to: monitor the second signal according to a quasi co-located
parameter associated with the candidate beam.
Claim 9, A base station (BS) in a wireless communication system, the base station comprising: a transceiver; and at least one processor operably coupled to the transceiver and configured to: transmit, to a user equipment (UE), configuration information on a set of preamble sequences configured for a beam failure recovery, transmit, to the UE, a first set of reference signals (RSs) through a first set of RS resources for detecting a beam failure, transmit, to the UE, a second set of RSs through a second set of RS resources for identifying a candidate beam, receive, from the UE, a preamble sequence for requesting the beam failure recovery through a physical random access channel (PRACH) if the beam failure is detected, wherein the preamble sequence corresponding to the candidate beam is identified from the set of preamble sequences configured for the beam failure recovery, and transmit, to the UE, a response of the preamble sequence, 


wherein the response includes an identifier of the identified preamble sequence corresponding to the candidate beam.
Claim 8, A base station (BS) in a wireless communication
system, the BS comprising:
a transceiver; and at least one processor operably coupled to the transceiver
and configured to: transmit, to a user equipment (UE), configuration information
on a set of preambles configured for a beam
failure recovery, transmit, to the UE, a first set of reference signals (RSs)
through a first set of RS resources for detecting a beam failure, transmit, to the UE, a second set of RSs through a second set of RS resources for identifying a candidate beam, receive, from the UE, a first signal for requesting the beam
failure recovery and informing the candidate beam
through a preamble using a physical random access
channel (PRACH) if the beam failure is detected,
wherein the preamble is identified from the set of
preambles configured for the beam failure recovery request, and transmit, to the UE, a second signal responsive to the first
signal,

Claim 13, The BS of claim 8, wherein the second signal includes an identifier of the identified preamble,
Claim 10, The base station of claim 9, wherein the set of preamble sequences configured for the beam failure recovery is associated with the second set of RS resources for identifying the candidate beam, wherein the preamble sequence is identified from the configuration information on the set of preamble sequences configured for the beam failure recovery according to the candidate beam, and 

wherein the response comprises a downlink control information (DCI) that is scrambled by a cell radio network temporary identifier (C-RNTI) for the base station.
Claim 8, wherein the set of preambles configured for the beam failure recovery is associated with the second set of RS resources for identifying the candidate beam, and wherein the preamble is identified from the configuration
information on the set of preambles configured for the
beam failure recovery according to the candidate beam.


Claim 13, wherein the second signal comprises a downlink control information (DCI) that is scrambled by a cell radio network temporary identifier (C-RNTI) of the UE.
Claim 11, The base station of claim 9, wherein the at least one processor is further configured to: transmit, to the UE, information regarding a RS received power (RSRP) threshold that is used to determine the candidate beam.
Claim 11, The BS of claim 8, wherein the at least one processor is further configured to: transmit, to the UE, information regarding a RS received
power (RSRP) threshold that is used to determine the
candidate beam,
wherein at least one RSRP measurement is obtained by
using the second set of RS resources, and wherein the candidate beam is identified by determining
whether the at least one RSRP measurement is larger
than or equal to the RSRP threshold.
Claim 12, The base station of claim 9, wherein the at least one processor is further configured to transmit, to the UE, information on a window for monitoring the response and information regarding a control resource set (CORESET) for monitoring the response, the CORESET dedicated to the UE for the beam failure recovery.
Claim 12, The BS of claim 8, wherein the at least one processor is further configured to transmit, to the UE, information on
a window for monitoring the second signal and information regarding a control resource set (CORESET) for monitoring
the second signal, the CORES ET dedicated to the UE for the beam failure recovery.
Claim 14, A method performed by a user equipment (UE) in a wireless communication system, the method comprising: receiving, from a base station (BS), configuration information on a set of preamble sequences configured for a beam failure recovery; receiving, from the BS, a first set of reference signals (RSs) through a first set of RS resources for detecting a beam failure; receiving, from the BS, a second set of RSs through a second set of RS resources for identifying a candidate beam; transmitting, to the BS, a preamble sequence for requesting the beam failure recovery through a physical random access channel (PRACH) if the beam failure is detected, wherein the preamble sequence corresponding to the candidate beam is identified from the set of preamble sequences configured for the beam failure recovery; and receiving, from the BS, a response for responding to the preamble sequence, 


















wherein the response includes an identifier of the identified preamble sequence corresponding to the candidate beam.
Claim 15, A method of a user equipment (UE) in a wireless
communication system, the method comprising: receiving, from a base station (BS), configuration information on a set of preambles configured for a beam failure recovery;
receiving, from the BS, a first set of reference signals (RSs) through a first set of RS resources for detecting a beam failure; receiving, from the BS, a second set of RSs through a second set of RS resources for identifying a candidate beam; transmitting, to the BS, a first signal for requesting the beam failure recovery and informing the candidate
beam through a preamble using a physical random
access channel (PRACH) if the beam failure is
detected, wherein the preamble is identified from the set of preambles configured for the beam failure recovery request; and receiving, from the BS, a second signal in response to the first signal, wherein the set of preambles configured for the beam
failure recovery is associated with the second set of RS
resources for identifying the candidate beam, and
wherein the preamble is identified from the configuration
information on the set of preambles configured for the
beam failure recovery according to the candidate beam.

Claim 6, The UE of claim 1, wherein the second signal includes an identifier of the identified preamble.
Claim 15, A method for operating a base station in a wireless communication system, the method comprising: transmit, to a user equipment (UE), configuration information on a set of preamble sequences configured for a beam failure recovery; transmitting, to the UE, a first set of reference signals (RSs) through a first set of RS resources for detecting a beam failure; transmitting, to the UE, a second set of RSs through a second set of RS resources for identifying a candidate beam; receiving, from the UE, a preamble sequence for requesting the beam failure recovery through a physical random access channel (PRACH) if the beam failure is detected, wherein the preamble sequence corresponding to the candidate beam is identified from the set of preamble sequences configured for the beam failure recovery; and transmitting, to the UE, a response for responding to the preamble sequence, 



wherein the response includes an identifier of the identified preamble sequence corresponding to the candidate beam.
Claim 8, A base station (BS) in a wireless communication
system, the BS comprising:
a transceiver; and at least one processor operably coupled to the transceiver
and configured to: transmit, to a user equipment (UE), configuration information
on a set of preambles configured for a beam
failure recovery, transmit, to the UE, a first set of reference signals (RSs)
through a first set of RS resources for detecting a beam failure, transmit, to the UE, a second set of RSs through a second set of RS resources for identifying a candidate beam, receive, from the UE, a first signal for requesting the beam
failure recovery and informing the candidate beam
through a preamble using a physical random access
channel (PRACH) if the beam failure is detected,
wherein the preamble is identified from the set of
preambles configured for the beam failure recovery
request, and transmit, to the UE, a second signal responsive to the first
signal,


Claim 13, The BS of claim 8, wherein the second signal includes an identifier of the identified preamble,



Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of Patent US11134492B2 issued to Guo contains every element of claims 1-15 of the instant application as seen in the above table. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6,9-10,12,14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. ( US 2019/0104549 A1, hereinafter “Deng”) in view of Yu et al. (US 2018/0227899 A1, hereinafter referred to as “Yu”) and further in view of AKKARAKARAN et al. (US 2017/0359114 Al, hereinafter referred to as “Akkarakaran”).

	Regarding claims 1,9 and 14-15, Deng discloses the methods, a user equipment (UE) (Deng Fig.1A Ref:102b Para[0039] A UE) and a base station (Deng Fig.1 Ref:114a Para[0039] A base station) in a wireless communication system, the UE comprising: a transceiver (Deng Fig.1B Ref:120 Para[0050] The transceiver) and at least one processor (Deng Fig.1B Ref:118 Para[0050] The processor) coupled to the transceiver and configured to: receive, from a base station (BS), configuration information on a set of preamble sequences configured for a beam failure recovery (Deng Fig.22 Ref:2205 Para[0247] The UE receives configuration information for RA resource sets. The RA resources are preambles. The preambles are used to send random access message to the base station for initial access during beam switch, See Para[0248]), transmit, to the BS, a preamble sequence (Deng Fig.22,23 Ref:2303 Para[0247-249] The UE sends preambles (i.e. preamble sequence)) selected for a reference single which contains information about the reference signal (i.e. candidate beam)) for requesting the beam failure recovery through a physical random access channel (PRACH) if the beam failure is detected (Deng Fig.23 Ref:2205 Para[0247-249] The UE sends preamble for RACH procedure (i.e. using RACH) when a DL beam with the best quality is detected (i.e. beam failure) and selected (i.e. recovery), see Para[0250-251]), wherein the preamble sequence corresponding to the candidate beam is identified from the set of preamble sequences configured for the beam failure recovery (Deng Para[0248] The UE selects a preamble for the best quality beam (i.e. candidate beam) from RA resource sets provided by the base station), and receive, from the BS, a response of the preamble sequence (Deng Fig.23 Ref:2205 Para[0248] The BS sends RAR (i.e. response) after receiving preambles).
Deng does not explicitly disclose receive, from the BS, a first set of reference signals (RSs) through a first set of RS resources for detecting a beam failure, receive, from the BS, a second set of RSs through a second set of RS resources for identifying a candidate beam.
However, Yu from the same field of invention discloses receive, from the BS, a first set of reference signals (RSs) through a first set of RS resources for detecting a beam failure (Yu Fig.3,9 Ref:310,902 Para[0031] The BS sends serving BPL which carries reference signal CSI-RS (i.e. first set of RSs) for data communications. The beams are transmitted on the serving control channel resources (i.e. first set of resources)), receive, from the BS, a second set of RSs through a second set of RS resources for identifying a candidate beam (Yu Fig.9 Ref:902 Para[0033-34,36,45-46] The BS transmits periodic DL RSs using control beams (i.e. second set of RSs). The second RSs are transmitted separately and not used for communication and transmitted using different beams (i.e. second set of resources)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Deng to have the feature of “receive, from the BS, a first set of reference signals (RSs) through a first set of RS resources for detecting a beam failure, receive, from the BS, a second set of RSs through a second set of RS resources for identifying a candidate beam” as taught by Yu. The suggestion/motivation would have been to provide a mechanism to have a beam failure recovery mechanism by configuring the UE to send the feedback report (Yu Para[0007]). 
	


Deng in view of Yu does not explicitly disclose wherein the response includes an identifier of the identified preamble sequence corresponding to the candidate beam.
However, Akkarakaran from the same field of invention discloses wherein the response includes an identifier of the identified preamble sequence corresponding to the candidate beam (Akkarakaran Fig.5 Ref:508 Para[0052] The RAR message (i.e. response) provides the identity of the dedicated preamble (i.e. identifier) and C-RNTI or RA-RNTI).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Deng and Yu to have the feature of “wherein the response includes an identifier of the identified preamble sequence corresponding to the candidate beam” as taught by Akkarakaran. The suggestion/motivation would have been to provide a feedback of control information during RACH procedure (Akkarakaran Para[0005]).



Specifically for claim 8, Deng discloses a base station (Deng Para[0068] The SCmb is a base station) that includes a tranceiver (Deng Para[0068] The SCmb has a transmitter and receiver) and a processor (Deng Para[0068] The SCmb include a processor).
Regarding claim 2, Deng in view of Yu and Akkarakaran discloses the methods, the user equipment (UE) and the base station as explained above for Claim 1. Yu further discloses wherein the at least one processor is further configured to: identify the first set of RS resources based on quasi co-located (QCL) information related to a control resource set of physical downlink control channel (PDCCH) for the UE (Yu Para[0031] The CSI-RS (i.e. first set) is spatially quasi-collocated  (QCLed) with the PDCCH) or information regarding a configuration of the first set of RS resources (not given patentable weight due to non-selective option).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Deng and Akkarakaran to have the feature of “identify the first set of RS resources based on quasi co-located (QCL) information related to a control resource set of physical downlink control channel (PDCCH) for the UE” as taught by Yu. The suggestion/motivation would have been to provide a mechanism to have a beam failure recovery mechanism by configuring the UE to send the feedback report (Yu Para[0007]).
Regarding claims 3 and 10, Deng in view of Yu and Akkarakaran discloses the methods, the user equipment (UE) and the base station as explained above for Claim 1. Deng further discloses wherein the set of preamble sequences configured for the beam failure recovery is associated with the second set of RS resources for identifying the candidate beam (Deng Fig.22,23 Para[0247-248] The UE determines the RA resources (i.e. preamble sequence) from the configuration information received), and wherein the preamble sequence is identified from the configuration information on the set of preamble sequences configured for the beam failure recovery according to the candidate beam (Deng Fig.22,23 Para[0247-248] The UE determines the RA resources for the best quality beam (i.e. candidate beam) from the RA resource sets), and wherein the response comprises a downlink control information (DCI) that is scrambled by a cell radio network temporary identifier (C-RNTI) of the UE (Deng Para[0302-303] The UE decodes downlink control channel using C-RNTI to receive RAR (i.e. response)).
Regarding claim 4, Deng in view of Yu and Akkarakaran discloses the methods, the user equipment (UE) and the base station as explained above for Claim 1. Deng further discloses wherein the configuration information on the set of preamble sequences configured for the beam failure recovery is transmitted based on system information or radio resource control (RRC) signaling (Deng Para[0247] The configuration information is received via SIB from the SCmB).
Regarding claim 5, Deng in view of Yu and Akkarakaran discloses the methods, the user equipment (UE) and the base station as explained above for Claim 1. Yu further discloses wherein the at least one processor is further configured to; receive, from the BS, information regarding a RS received power (RSRP) threshold that is used to determine the candidate beam (Yu Fig.4,7 Para[0033] The RSRP threshold is received via RRC parameter), obtain at least one RSRP measurement by using the second set of RS resources, and identify the candidate beam by determining whether the at least one RSRP measurement is larger than or equal to the RSRP threshold or not (Yu Fig.4,7 Para[0033] The UE measures beam quality by using beam specific DL RS transmitted by the base station. The UE determines a candidate beam when the RSRP of it is above a predetermined threshold).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Deng and Akkarakaran to have the feature of “wherein the at least one processor is further configured to; receive, from the BS, information regarding a RS received power (RSRP) threshold that is used to determine the candidate beam, obtain at least one RSRP measurement by using the second set of RS resources, and identify the candidate beam by determining whether the at least one RSRP measurement is larger than or equal to the RSRP threshold or not” as taught by Yu. The suggestion/motivation would have been to provide a mechanism to have a beam failure recovery mechanism by configuring the UE to send the feedback report (Yu Para[0007]).

Regarding claims 6 and 12, Deng in view of Yu and Akkarakaran discloses the methods, the user equipment (UE) and the base station as explained above for Claim 1. Yu further discloses wherein the at least one processor is further configured to receive, from the BS, information on a window for monitoring the response and information regarding a control resource set (CORESET) for monitoring the response, the CORESET dedicated to the UE for the beam failure recovery (Yu Para[0039,0043] The UE monitors RAR (i.e. response) using predefined time window. Dedicated CORESET (i.e. PDCCH DM-RS) is applied for monitoring RAR).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Deng and Akkarakaran to have the feature of “receive, from the BS, information on a window for monitoring the second signal and information regarding a control resource set (CORESET) for monitoring the second signal, the CORESET dedicated to the UE for the beam failure recovery” as taught by Yu. The suggestion/motivation would have been to provide a mechanism to have a beam failure recovery mechanism by configuring the UE to send the feedback report (Yu Para[0007]).
Regarding claim 11, Deng in view of Yu and Akkarakaran discloses the methods, the user equipment (UE) and the base station as explained above for Claim 1. Yu further discloses wherein the at least one processor is further configured to: transmit, to the UE, information regarding a RS received power (RSRP) threshold that is used to determine the candidate beam (Yu Fig.4,7 Para[0033] The RSRP threshold is received via RRC parameter from the base station).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Deng and Akkarakaran to have the feature of “wherein the at least one processor is further configured to: transmit, to the UE, information regarding a RS received power (RSRP) threshold that is used to determine the candidate beam” as taught by Yu. The suggestion/motivation would have been to provide a mechanism to have a beam failure recovery mechanism by configuring the UE to send the feedback report (Yu Para[0007]).

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Yu, Akkarakaran and further in view of PARK et al. (US 2016/0192401 Al, hereinafter referred to as “Park”).

Regarding claims 7 and 13, Deng in view of Yu and Akkarakaran discloses the methods, the user equipment (UE) and the base station as explained above for Claim 1. Deng in view of Yu and Akkarakaran does not explicitly disclose wherein the configuration information includes information on a time for the detecting the beam failure and information on a maximum number for the detecting the beam failure.
However, Park from the same field of invention discloses wherein the configuration information includes information on a time for the detecting the beam failure and information on a maximum number for the detecting the beam failure (Park Fig6 Para[0081-87] The UE waits for a certain time (i.e. beam failure detection) to receive random access response. The UE transmits the random access preamble based on the number of transmission is less than preset (i.e. configuration information) number of times. Not receiving a response is considered as beam failure detection).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Deng, Yu and Akkarakaran to have the feature of “wherein the configuration information includes information on a time for the detecting the beam failure and information on a maximum number for the detecting the beam failure” as taught by Park. The suggestion/motivation would have been to reduce a random access preamble detection time (Park Para[0014]).



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Yu, Akkarakaran  and further in view of Takeda et al. (US 2020/0014453 Al, hereinafter referred to as “Takeda”).



Regarding claim 8, Deng in view of Yu and Akkarakaran discloses the methods, the user equipment (UE) and the base station as explained above for Claim 1. Deng in view of Yu and Akkarakaran does not explicitly disclose wherein the at least one processor is further configured to: monitor the response according to quasi co-located parameter associated with the candidate beam.
However, Takeda from the same field of invention discloses wherein the at least one processor is further configured to: monitor the response according to quasi co-located parameter associated with the candidate beam (Takeda Para[0088,0146-147] The reference signal resources for beam measurements are associated with each other based on QCL. The information to represent the QCL between DMRS ports and CSI-RS resources are provided to the UE which are used for monitoring response).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Deng, Yu and Akkarakaran to have the feature of “wherein the at least one processor is further configured to: monitor the response according to quasi co-located parameter associated with the candidate beam” as taught by Takeda. The suggestion/motivation would have been to trigger beam recovery properly (Takeda Para[0011]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2020/0353800 to Deng (Fig.22,23 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2020/0099437 to Harada (Fig.2 and associated paragraphs).
3.	U.S. Patent Application Publication No. 2017/0026962 to Liu (Fig.6 and associated paragraphs).
4.	U.S. Patent Application Publication No. 2021/0127424 to Yasukawa (Fig.6 and associated paragraphs).
5.	U.S. Patent Application Publication No. 2020/0404702 to Frenne (Fig.8 and associated paragraphs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415